NOTE: This order is nonprecedential.

  United States Court of Appeals
     for the Federal Circuit

             ABBOTT GMBH & CO. KG,
                    Plaintiff-Appellee,
                            v.
YEDA RESEARCH AND DEVELOPMENT CO., LTD.,
            Defendant-Appellant_


                        2010-1444


   Appeal from the United States District Court for the
District of Columbia in 00-CV-1720, Judge Ricardo M_
Urbina_


                      ON MOTION


                       ORDER
   Abbott GmbH & Co_ KG submits a notice of election
pursuant to 35 U.s_C_ § 141-
   Because this appeal seeks review of a decision of the
United States District Court for the District of Columbia,
and not the Board of Patent Appeals and Interferences, it
appears that the provisions of section 141 do not apply_
   Accordingly,